TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 7, 2019



                                     NO. 03-19-00448-CV


                                  D. J. and A. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the decree of termination signed by the trial court on June 18, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellants are indigent and unable to pay costs, no adjudication of costs is made.